Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13 and 18 have been canceled.

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, line 3, “motor are” should be -motors are-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schomers (USPN 2,967,578) in view of Patee (USPN 3,136,378).
Regarding claims 1 and 19, Schomers teaches a motorized snow or ice vehicle 11 (“snow vehicle … useful in mountainous and rugged terrain over snow”, see col. 1, lines 15-18) comprising a body 12, a sliding surface 12a at the bottom of said body (see Figures 5-6), a first wheel or endless track 22, 25, at one side of the vehicle and a second wheel or endless track 22, 25, at the opposite side of the vehicle, both attached to the outside of the body, and a seat 13A (inside cab 12), further comprising: a first motor 74 attached to one side of the body and a second motor 74 (a hydraulic 64 or electric 74 motor is provided for each track 22) attached to the opposite side of the body, wherein the first motor is in drive connection with the first wheel or endless track and the second motor is in drive connection with the second wheel or endless track, wherein the vehicle further comprises a first accelerator control for the first motor and a second control for the second motor (two controllers 72, as seen in Figure 6, for example, are provided to control respective motors 74), wherein first accelerator control and second accelerator control are working independently of each other (separate handles are provided for independent control of the motors).
Schomers does not specifically teach a bottom surface of the body to be configured to touch and slide along a surface or ground.
Pattee teaches a tracked snow vehicle with a body 10, 15, having a bottom surface 15 that is configured to contact and slide along a ground surface (“means to support the vehicle which are integral with the body for supporting the vehicle when the bottom run of the track is raised”, see col. 2, lines 29-31).  The positions of the tracks relative to the body are individually controlled and can be assume multiple different configurations (see Figures 2, 5, and 6, col. 4, lines 42-52, 65-69, col. 5, lines 1-7), including a position where the tracks are raised from the contact surface and the vehicle is used as a sliding toboggan (see col. 1, lines 18-20, 26-32, col. 2, lines 19-31).  The tracks can also be independently driven to control steering (col. 5, lines 1-7; Figures 1 and 3 show controls on left and right sides of the vehicle).
It would have been obvious to one of ordinary skill in the art at applicant’s effective filing date to configure or use the bottom of the body of Schomers’ vehicle as a sliding surface, as taught by Patee, in order to allow the powered tracked vehicle to be readily convertible into a sliding toboggan sled.
Regarding claim 2, Schomers teaches that the seat (provided in the cab body 12, as seen in Figures 5 and 6) is mounted between the first wheel or endless track and the second wheel or endless track. Patee also teaches positioning the seat, seen in Figures 1, 3, and 17, between the endless tracks.
Regarding claim 3, Schomers teaches the first motor and the second motor are attached to the bottom of the body at the rear half of the vehicle (as seen in Figure 2, the drive is located at the rear of the vehicle).
Regarding claim 6, Schomers teaches the endless tracks are attached to the body at the rear of the vehicle and wherein the sliding surface at the bottom the body is in the front of the vehicle, as broadly recited (the attachment of the tracks to the body is at least at the rear of the body and the side surface at least a portion of the slide surface is at the front of the vehicle, as seen in Figure 1).  
Regarding claim 7, Schomers teaches a suspension system for endless tracks, wherein the suspension system allows for a vertical motion of the wheels or the endless tracks (see Figures 5 and 6, col. 4, lines 25-39).
Regarding claim 8, the first endless track and the second wheel endless track at each side of the vehicle can be raised or lowered independently of each other (see col. 5, lines 20-23; separate motors and control cables can be used to independently move the tracks), wherein the whole sliding surface of the vehicle is in contact with the ground when the first and second endless tracks are raised off the ground (see Figure 5, the tracks 25 ca be positioned above the slide surface of the body 12A).
Regarding claim 9, the first endless track and the second endless track at each side of the vehicle can be raised or lowered mechanically (sliding or pivoting mechanisms are mechanical raising and lowering means, as broadly recited).
Regarding claim 10, the first endless track and the second endless track at each side of the vehicle can be raised or lowered electrically (electric motors 74) via a wheel suspension, with control levers 72.  
Regarding claim 11, at least half of the sliding surface touches the surface on which the vehicle is moving when the endless tracks are lowered (the tacks can be lowered to a level where the sliding surface is in contact with the surface (see Figure 5, the tracks 25A can be lifted above the sliding surface 12A and lowered to the level of the sliding surface).
Regarding claim 12, wherein the sliding surface (bottom body 12) is curved upwards at the front of the vehicle (see Figure 1).  
Regarding claim 15, Schomers is silent regarding the placement of the seat on the inner bottom of the body.  Patee clearly shows, in Figure 3, a seat mounted centrally on a bottom surface of body 10.  It would have been obvious to one of ordinary skill in the art to attach the Schomers seat to the inner bottom of the body, as taught by Patee, in order to position the passengers in a weight balanced portion of the vehicle.
Regarding claim 17, the first endless track and the second endless track at each side of the vehicle can be raised or lowered via a mechanical wheel suspension (the slides and pivots for lifting the tracks are mechanical, as broadly recited).   
	Regarding claim 19, Patee teaches a partially extended track position in Figure 5 where all of most of the slide surface of the body appears to remain in contact with the ground.  It also teaches, in col. 4, line 74 to col. 5, line 4, to partially lower at least one track to brake a side of the sled when the slide surfaces are supporting the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art to position the tracks in at least one intermediate position, whereby the tracks and most of the slide surface is in contact with the ground in order to use the tracks to control the steering and stopping of the vehicle.
Claim(s) 4, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schomers and Patee as applied to claims 1-3, 6-12, 15, 17, and 19   above, and further in view of Borud (PGPub 2018/0043932).
Regarding claims 4 and 16, Schomers teaches that the first motor and second motor are electric motors (“electric drive motor 74” is described in col. 5, line 16) wherein the first and second electric motors are arranged in the first and second endless tracks, respectively (see Figure 6, electric motor 74 is mounted in the drive wheel 21B of track 25).  It fails to specifically refer to at least one battery which is located at the bottom, preferably underneath the seat, of the vehicle. 
Borud teaches an electrically driven, tracked vehicle having a battery 363 mounted to at the bottom (batteries 363 are mounted in tub 142, which forms the bottom of the vehicle, and are centrally located below the seats; see para [0051], lines 4-9, and Figures 13 and 14).
It would have been obvious to one of ordinary skill in the art to provide the combination vehicle with batteries for powering the electric motors and locating the batteries at the center of the bottom of the vehicles, as taught by Borud, in order to provide readily available, stored power to the motors and locate the batteries in a protected and weight balanced location on the vehicle.
Regarding claim 5, Borud also teaches the at least one battery is chargeable via recuperation from the first and/or second endless track by braking the vehicle (regenerative braking is taught in para [0057], lines 6-9).  
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schomers and Patee as applied to claims 1-3, 6-12, 15, 17, and 19   above, and further in view of Konrardy (USPN 10,395,332).
The combination lacks a computer-controller, wherein the computer-controller controls the at least one battery of the electro motors and measures the battery charge and the distance of the vehicle to the next battery charging station, wherein the computer-controller, preferably contains GPS-coordinates.  
Konrardy teaches a computer-controller 114 for an electric motor-powered vehicle 108, wherein the computer-controller controls the at least one battery of the electro motors and measures the battery charge and the distance of the vehicle to the next battery charging station, wherein the computer-controller contains GPS-coordinates 206 (see col. 55, lines 20-56).  
It would have been obvious to one of ordinary skill in the art to provide combination vehicle with a computer controller that controls the battery for the motors, measures battery charge and distance to a charging station, as taught by Konrardy, in order to avoid losing power due to lack of battery charge.

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Schomers lacks a sliding surface at the bottom of the body wherein the entirety of the sliding surface of the vehicle is at the bottom of the body and is formed by the body.  Applicant argues that Schomers gives no indication that the bottom surface of the frame of Schoolers allows the vehicle to slide on snow.  Applicant indicates that a sliding surface of a snow or ice vehicle must touch the ground containing snow or ice on which the vehicle is moving to allow the vehicle to slide of the surface and that the body of Schomers is not intended to ever touch the ground or to permit the body to slide on the ground.  The examiner disagrees.  Schomers describes his motorized vehicle as a “snow vehicle” that is designed for use on “rugged terrain over snow, muddy or dry surfaces” (col. 1, lines 15-18).  Therefore, it specifically teaches a “motorized snow or ice vehicle”.  When describing the embodiment of Figures 5 and 6, he teaches a body 12 (base frame structure 12A, as seen in Figure 5) that has unobstructed exposure to the ground and that is watertight, similar in construction to a boat (col. 4, lines).  Since the bottom surface is not obstructed by any other structure it is capable of sliding along an irregular ground surface, particularly off-road, snow covered surfaces that are irregular and into which the wheels or tracks tend to sink.  
Applicant argues that, although Schomers teaches that the bottom of the body 12a can contact a water surface, it is not the same as being configured to slide on a non-solid surface, such as snow.  However, applicant claims the sliding surface at the bottom of the body that is “configured to touch and slide along a surface or ground with which the vehicle is in contact”.  That is, either a “surface” or “ground”, not necessarily a hard surface or a non-solid ground surface, like snow. Schomers explicitly teaches that the bottom can contact and slide along water.  The water forms “a surface” as claimed.  Therefore, there is also an explicit teaching that the bottom will contact and slide along a “surface” of a body of water.  Also, since the body is configured to support the vehicle on water and be subject to the stresses accompanying travel on water, it would also have the strength to support the vehicle on land which, arguably, would require less reinforcement than a water-going vehicle.
However, for the sake of argument, the rejection now incorporates prior art to Patee which specifically teaches using a bottom surface structure that is integral to the body and forms part of the body as a sliding surface on snow-covered ground.  Therefore, the claims are not believed to be allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olson teaches a vehicle usable on water or ice and snow were the bottom of the body forms a sliding surface and the drive wheels are retractable away from the ground surface.
McLeod teaches retractable tracks for a snow runner.
Young, Lutherhand and Shannon teach snow vehicles with retractable tracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        /amb/